Mabshall, J.
The trial court in due form certified to this-court for consideration the single question of whether the notice of appeal was sufficient, under sec. 3754, R. S., to give the circuit court jurisdiction of the cause. The rule is that the notice of appeal, to be effective, must properly designate the judgment appealed from. Morris v. Brewster, 60 Wis. 229; Hills v. Miles, 13 Wis. 625. That manifestly requires a sufficient description of the judgment in the notice to show the applicability of such notice to such judgment, without resort to extrinsic evidence. The notice in question does not meet that requirement. Neither the amount of the judgment for damages or costs, nor the amount in the aggregate,, is given, nor the date of the judgment. This court has often held, where the parties, the court, and the date of the judgment were correctly given, and the only error was an inaccurate description of the .judgment in some particular, the description, nevertheless, being sufficient to designate the judgment intended with reasonable certainty, that the notice was sufficient; as in Friemark v. Rosenkrans, 81 Wis. 359, where the amount of the costs was not correctly stated, and in Noall v. Halonen, 84 Wis. 402, where a judgment for $162.02, damages and costs, was described as for $162.02, damages, and $5.50, costs, and in Hender v. Ring, 90 Wis. 358, where, in an action of replevin, the issues were found in favor of plaintiff, the value of the property was found at $45, the damages at six cents, and costs were taxed at $12.31, the notice of appeal gave the amount of the costs and damages correctly, but did not mention the value of the property or the order for its return. Such cases come far short of holding that a notice of appeal which does not give the date *633of the judgment, or describe it in any way, other than th'at it is the judgment rendered in the action in the year 1895r is a sufficient description.
The special question certified for decision must be answered in the negative, and the 'judgment reversed, and the cause remanded for further proceedings in accordance with this, opinion.
By the Court.— So ordered.